Order entered October 23, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00126-CR

                            SHAWN BRIAN TIMMONS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F18-48186-J

                                             ORDER
       We VACATE our order dated October 18, 2019.

       Appellant, who was convicted of continuous sexual abuse of a child, initially tendered his

brief on October 11, 2019. Because he identified the child victim by name, we struck the brief

and ordered it refiled. Appellant tendered his amended brief on October 16, 2019. That brief still

names the child victim throughout the brief.

       As we noted previously, this Court does not allow a party to file a brief that discloses the

names of child victims, child witnesses, or any other children discussed or identified at trial in a

sexual abuse of a child case. See TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of . . . a
birth date, a home address, and the name of any person who was a minor at the time the offense

was committed.”). Accordingly, we STRIKE appellant’s October 16, 2019 brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record or giving a statement of the case. If appellant fails to file a brief

that complies by that date, we will abate for a hearing to determine why appellant is unable to

comply with this Court’s order.

       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Dan Wood; and the Dallas County District

Attorney.


                                                      /s/     CORY L. CARLYLE
                                                              JUSTICE